Case 2:21-cv-00079-Z Document 22 Filed 07/27/21 Page1of1 PagelD 150

 

_U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT | NORTHERN LR Dd OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS FILE
AMARILLO DIVISION JUL 27 2001

CLERK, U.S. DISTRICT COURT
By.

 

 

 

 

THE STATE OF TEXAS, et al.,

 

eplity

Plaintiffs,
Vv. 2:21-CV-079-Z

JANET YELLEN, ef al.,

COR WOR LO? “OR CO? COA (OR 7 SO?

Defendants.
ORDER
Before the Court is the parties’ Joint Motion for Entry of a Scheduling Order (ECF No. 21).
After consideration of the Joint Motion and the applicable law, the Court finds the Joint Motion should
be and is hereby GRANTED. It is hereby ORDERED that:
1. Plaintiffs shall file their Combined Motion for Partial Summary Judgment on Counts I-III
and Response to Defendants’ Motion to Dismiss Pursuant to Rules 12(b)(1) and 12(b)(6)
on or before Monday, August 30, 2021;
2. Defendants shall file their Combined Reply in Support of Defendants’ Motion to Dismiss
Pursuant to Rules 12(b)(1) and 12(b)(6), Response to Plaintiffs’ Motion for Partial
Summary Judgment on Counts I-III, and Cross-Motion for Summary Judgment on or before
Monday, September 27, 2021; and
3. Plaintiffs shall file their Reply in Support of Plaintiffs’ Motion for Partial Summary
Judgment on Counts I-III and Response to Defendants’ Cross-Motion for Summary
Judgment on or before Monday, October 11, 2021.

4. A further scheduling order will be entered after the Court’s ruling on the above-mentioned
motions, if necessary.

SO ORDERED.

july 22 2021.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 

 
